                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES A. NICHOLS,

               Plaintiff,

       v.                                             Case No. 3:17-cv-01263-JPG-DGW

MANDIE BAGWELL, R. PASS, and CALEB
MEYERS,

               Defendants.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This matter comes before the Court on the Report and Recommendation (“Report”) (ECF

No. 39) of Magistrate Judge Donald G. Wilkerson with regard to defendant R. Pass’s motion to

dismiss for lack of prosecution (ECF No. 38). The Court may accept, reject, or modify—in

whole or in part—the findings or recommendations of the magistrate judge in a report and

recommendation. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the

report to which objections are made. Id. “If no objection or only partial objection is made, the

district court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Here the Court has received no objection to the Report, so it has reviewed the Report for

clear error—but finds none. Accordingly, the Court:

       •    ADOPTS the Report in its entirety (ECF No. 39);

       •    GRANTS defendant R. Pass’s motion to dismiss (ECF No. 38);

       •    DISMISSES defendant R. Pass WITH PREJUDICE;

       •    FINDS AS MOOT the defendant R. Pass’s motion for sanctions (ECF No. 37); and


                                               1
     •   DIRECTS the Clerk of Court to both enter judgment accordingly and close this case.

IT IS SO ORDERED.

DATED: NOVEMBER 28, 2018

                                                s/ J. Phil Gilbert
                                                J. PHIL GILBERT
                                                DISTRICT JUDGE




                                            2
